Appeal dismissed May 23, 1916.
On the Merits.
(157 Pac. 788.)
Appeal Dismissed.
For appellant there was a brief over the names of Mr. George E. Allen, Mr. A. A. Smith and Mr. John L. Band, with oral arguments by Mr. Allen and Mr. Smith.
For respondent there was a brief over the names of Mr. J. J. Heilner and Messrs. Wood <£ McCulloch, with an oral argument by Mr. Heilner.
Mr. Justice Benson
delivered the opinion of the court.
4c. We find it necessary at this time to consider only the motion to dismiss the appeal. Section 3710, L. O. L., among other things, says:
“Any defendant against whom such judgment and decree has been rendered, and who has not been personally served with the notice or summons of the application for judgment or decree of foreclosure, and who has not appeared therein, may, upon good cause shown and upon such terms as may be proper, be allowed to defend and file his objections after such judgment or decree, and within one year after the entry thereof, upon such terms as may be just. ’ ’
The order of the court permitting the defendant to answer was clearly an intermediate order, and not appealable unless void: Section 548, L. O. L.
*5065. In tbe case at bar tbe court bad jurisdiction of tbe parties and of tbe subject matter. It bas been frequently beld that, if tbe court bas jurisdiction of tbe parties and of tbe subject matter, tbe order is not void, although it may be erroneous: 8 Words and Phrases, 7341, and cases there cited.
It follows that it is not an appealable order, and tbe appeal is therefore dismissed. Appeal Dismissed.
Me. Justice Eakin absent.